Citation Nr: 1308585	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-22 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an initial compensable rating for residuals of a right fibula fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  At his September 2011 Board hearing (page 11) the Veteran indicated that he had retired for reasons unrelated to his right leg disability.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

The issue of entitlement to an initial compensable rating for residuals of a right fibula fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At the September 23, 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested withdrawal of appeal of the issue of entitlement to service connection for a seizure disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for a seizure disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   In the present case, the Veteran has indicated, at his September 2011 Board hearing, a desire to withdraw the issue of entitlement to service connection for a seizure disorder; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for a seizure disorder, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a seizure disorder is dismissed.


REMAND

The Board's review of the claims file reveals that further development is warranted regarding the Veteran's claim for an initial compensable rating for his service-connected right fibula disability.
A February 2008 rating decision, in pertinent part, granted service connection for residuals of a right fibula fracture and assigned a noncompensable rating, effective March 5, 2007 (later corrected to July 25, 2007 in an August 2010 RO decision).  At the time of the February 2008 rating decision the main evidence in the claims file consisted of a November 2007 VA examination.

The Veteran's last VA examination for his service-connected right fibula disability was in November 2007, more than 5 years ago.  At the September 2011 Board hearing the Veteran stated that he had to rest due to right knee pain and weakness after walking just 10-30 feet (pages 5-6).  The Veteran indicated (page 7) that his right leg would sometimes cause him to experience weakness and he would drop down and regain his composure.  The Veteran appeared to attribute, at least in part, his right knee and right leg problems to muscle weakness (page 8).  He made no such complaints at his November 2007 examination, which suggests a worsening of his right leg disability.

While the duty to assist does not require that a claim be remanded solely because of the passage of time, in view of the Veteran's assertions made at the September 2011 Board hearing, the suggestion of worsening, and due to question of whether the Veteran's service-connected right fibula disability involves muscle impairment, the Board believes that a current evaluation of the Veteran's service-connected right fibula disability would prove helpful in adjudicating the merits of the claim.  A new and contemporaneous VA examination should therefore be administered to determine the manifestations and level of severity associated with the Veteran's service-connected right fibula disability. 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's right fibula subsequent to November 16, 2007 and associate them with the claims file (or Virtual VA file).

2.  Next, the AOJ should schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his right leg disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the Veteran's service-connected right fibula disability to specifically include:

* the range of right knee motion in flexion and extension, to include the degree in motion at which pain begins;
* the degree of instability (if any) in the right knee;
* the degree of functional loss that results from any right knee symptoms, to include symptoms such as locking, weakness, and instability.  Examples of functional loss include the ability to perform "normal working movements" with strength, speed, coordination or endurance.   If there is no limitation of function, limitation of motion, or pain, such should be explicitly noted; and,
* the examiner should also state whether the Veteran's residuals of a right fibula fracture involve muscle weakness or other such impairment.

The examiner must consider the Veteran's lay statements regarding his disability, to include how his right leg impairment affects his daily activities.  All findings and comments should be set forth in a legible report. 

The examiner should identify the limitation of activity imposed by the Veteran's service-connected right fibula disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should then readjudicate the issue of entitlement to an initial compensable rating for residuals of a right fibula fracture.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


